DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.  However, the amendments have introduced new indefiniteness, as set forth in the body of the Office action below.
Applicant's arguments filed 08/14/2022 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to address the newly added details, are repeated, and this Action is made final herein.
In particular, Applicant argues that the planar sheet and the straps shown by Rabson somehow disqualify the slipcover of Rabson, which is not persuasive because the straps are interpreted as part of the slipcover and they wrap under the cushions.  Also, Applicant argues that “Rabson does not teach the concept of stretching the seat cover over to an undersurface of a cushion.  However, the strap portions of the slipcovers of Rabson are clearly drawn to an underside of the cushions and paragraph 0020 of Rabson discloses that the materials are stretchy and provide for a form fitting cover.  
Applicant also argues that neither Rabson nor Wakefield provides a removable cushion.  On the one hand, strictly speaking, the cushions of Rabson and Wakefield are removable by a technician with proper tools.  On the other hand, claim 1 does not require the cushion to be removable since it is only recited in the preamble and the body of the claim and the dependent claims do not breathe life into the recitation of a removable cushion.  Regarding claim 13, the removable cushions are recited in functional phrases and the slipcover of Rabson is capable of placement on a cushion that is fixed to a frame or on a cushion that is loosely placed on placed on a seat.  Furthermore, as noted above the cushions of Rabson are removable by a technician having the proper tools.  
Applicant goes on to argue against the combination with Triglia by stating that “the cover could not be ‘stretched over a removable furniture cushion to an undersurface of the furniture cushion,’ or at least not completely.”  This is not persuasive because Triglia clearly shows in Figures 2-3 a slipcover that completely wraps down and under to underlie the rest of the slipcover.  Furthermore, it is pointed out that although Figure 1 of Triglia shows legs and hardware, these legs and hardware do not directly engage an outer edge of at least the backrest portion such that they would not interfere with the underlying portion of the slip cover shown in Figures 2-3 or Triglia. Applicant also argues that “the weight bench of Triglia does not offer a removable cushion.  This is not a requirement of the claims because claim 1 only recites the removable cushion in the preamble and none of the claims that depend from claim 1 breathe life into this recitation, and claim 13 recites removable cushions in functional phrases where the slipcovers disclosed in the prior art and relied upon are fully capable of the recited functions.  In either case, the structure shown by Triglia is fully capable of functioning with a removable cushion, and in the combination together with Rabson could be used on either a removable cushion or a cushion that is fixed relative to a seat frame that includes legs. 
Regarding claim 21, Applicant explains that the added third slip cover is described in paragraphs 0047 and 0051 of the specification.  However, this third slip cover does not appear to be shown in the drawings since there is no slipcover underlying the first and second cushions, as described in paragraph 0047.  Additionally, paragraph 0051 appears to be describing a third layer of one of the slip covers and not specifically the third slipcover of paragraph 0047.  In any case, Rabson shows seven slip covers in Figure 3, and it is well known to place a more extensive slipcover over a seat with its frame and to stack cushions for increased comfort.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third slipcover configured to fit closely over a frame of the item of furniture, under the first and second cushions” on lines 2-3 of claim 21 and “the second layer … is configured to reside between the first layer and the frame of the item of furniture” on lines 6-8 of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-12 are objected to because they depend from a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-17 and 19-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 12, line 3, it is not clear to what “to serve as a cushioning agent” refers since according to regular grammar rules this phrase would modify the immediately previous phrase of “a binder” which does not make sense;
Claim 13, lines 10-11, it is not clear whether “an associated first or second removable furniture cushion” refers to the same first and second cushions of lines 2 and 4 or to some other first and second cushions; and 
Claims 14-17 and 19-21 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabson (US 2011/0272981).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A slipcover for a removable furniture cushion (although functionally recited only, the slip cover of Rabson is capable of being stretched over any kind of cushion, including a removable cushion—also, it is noted that this recitation is in the preamble and is therefore given no weight until subsequent recitation in the body of the claim breathes life into this recitation), comprising:
a first layer fabricated from a water-resistant textile sheeting (Figures 1-3 and paragraph 0020); and
a second layer fabricated from a waterproof layer and residing along an inner surface of the first layer (Figures 1-3 and paragraph 0020);
and wherein:
the first layer serves an outer surface, while the second layer is configured to reside between the first layer and a furniture cushion (paragraph 0020); 
the second layer is attached to the first layer so as to form distinct layers of a composite textile material as an integral slipcover (paragraph 0020); 
the first layer and the second layer together have an elasticity (paragraph 0020), allowing the slipcover to be stretched over the furniture cushion to an undersurface of the cushion (as disclosed in paragraphs 0003, 0007, and 0020 of Rabson); and 
the first layer and the second layer together are configured to fit closely over a sitting surface of the furniture cushion (paragraph 0020, describing benefits of stretchy cover materials), allowing the slipcover to be self-securing (where the slipcover comprises the straps, and the straps make the slipcover self-securing, as shown in Figures 1A-2E).

13. A slipcover system, comprising: 
a first slipcover configured to fit closely around a first removable cushion of an item of furniture (Figures 1-3 and paragraph 0020, where the cushions of Rabson are removable by a technician having the proper tools), and 
a second slipcover configured to fit closely around a second removable cushion of the item of furniture (Figures 1-3 and paragraph 0020, where the disclosure refers to the covers in the plural sense, and where the cushions of Rabson are removable by a technician having the proper tools); and 
wherein each of the first and second slipcovers comprises: 
a first layer fabricated from a water-resistant textile sheeting (paragraph 0020), 
a second layer fabricated from a waterproof layer (paragraph 0020), 
the first layer serves as an outer surface, while the second layer is attached to the first layer and is configured to reside between the first layer and an associated first or second removable furniture cushion (paragraph 0020 and Figures 1-3), 
and wherein:
the first layer and the second layer of each slipcover together have an elasticity (paragraph 0020), allowing the slipcover to be stretched over the associated first or second removable furniture cushion to an undersurface of the furniture cushion (as disclosed in paragraphs 0003, 0007, and 0020 of Rabson); and
the first layer and the second layer together are configured to fit closely over a sitting surface of the first or second removable furniture cushion, (paragraph 0020, describing benefits of stretchy cover materials), allowing the slipcover to be self-securing (where the slipcover comprises the straps, and the straps make the slipcover self-securing, as shown in Figures 1A-2E).

14. The slipcover system of claim 13, wherein the second layer of each slipcover is fabricated from polyurethane laminate fabric (paragraph 0020).

15. The slipcover system of claim 14, wherein the first layer of each slipcover is fabricated from hydrophobic yarns (Rabson provides the fibers or yarns of polyester in the first layer, as disclosed in paragraph 0020, which polyester is inherently hydrophobic).

16. The slipcover system of claim 15, wherein the hydrophobic yarns are synthetic fibers (polyester, as disclosed in paragraph 0020 of Rabson).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of Wakeman (US 2016/0107552).
Rabson shows and discloses the details set forth in the rejection of claim 1 above, including a water resistant layer and a waterproof layer of material that are attached to each other, but lacks disclosing how they are attached to each other.
On the other hand, Wakeman discloses layers attached to each other by sewn threads in paragraph 0128. 
It would have been obvious to attach the layers taught by Rabson to each other by sewn threads, as taught by Wakeman because doing so would provide the benefit of a unitary cover that has its layers held together and because of the more specific details as to how this can be accomplished.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

2. The slipcover of claim 1, wherein
the first layer and the second layer are connected by sewn threads (as taught by Wakeman and applied in the combination).

3. The slipcover of claim 2, wherein the second layer is fabricated from polyurethane laminate fabric (paragraph 0020 of Rabson).

4. The slipcover of claim 3, wherein the first layer is fabricated from hydrophobic yarns (Rabson provides the fibers or yarns of polyester in the first layer, as disclosed in paragraph 0020, which polyester is inherently hydrophobic).

5. The slipcover of claim 4, wherein the hydrophobic yarns are fabricated from synthetic fibers (polyester, as disclosed in paragraph 0020 of Rabson).

6. The slipcover of claim 5, wherein the synthetic fibers comprise polyester, polypropylene, nylon, or combinations thereof (polyester, as disclosed in paragraph 0020 of Rabson).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of Gardner (US 2015/0292231).
Rabson shows and discloses the details set forth in the rejection above, including the first layer of a hydrophobic material, including polyester, but lacks fabricating the first layer from waxed cotton.   
On the other hand, Gardner discloses a variety of water resistant or waterproof materials, including polyester, and which can be considered functional alternatives or functional equivalents to each other.  One of the alternatives or functional equivalents listed by Gardner is “waxed cotton”. 
It would have been obvious to fabricate the outer or first layer of Rabson from waxed cotton, as taught by Gardner because doing so would provide the benefits of these materials such as being natural materials, yet resisting penetration of moisture into the cushion.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

7. The slipcover of claim 1, wherein the first layer is fabricated from waxed cotton (in accordance with the statement of obviousness above).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) and Wakeman (US 2016/0107552) as applied to claim 8 above, and further in view of Burriss (US 2017/0354269).
Rabson and Wakeman show and disclose the details set forth in the rejections, including the first layer of a hydrophobic material, but lacks including cotton and microfibers in the first layer.   
On the other hand, Burriss discloses a cover for a cushion, in the form of a mattress, and where the cover includes an outer layer with cotton and polyester, and discloses that the top lay can comprise polyester microfiber, as set forth in paragraphs 0031 and 0036.  
It would have been obvious to provide the outer or first layer of Rabson with cotton and polyester microfibers, as taught by Burriss because doing so would provide the benefits of these materials such as resisting penetration of moisture into the cushion by the polyester microfibers and also provide a known comfortable feel by the cotton, which is beneficial adjacent the skin of a seat occupant where the first layer resides.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

9. The slipcover of claim 8, wherein the first layer is a textile formed from a plurality of yarns comprising cotton yarns and microfiber yarns (in accordance with the statement of obviousness above).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) and Wakeman (US 2016/0107552) as applied to claim 8, and further in view of Jain (US 2004/0259446).
Rabson and Wakeman show and disclose the details set forth in the rejections above, including the first layer of a hydrophobic material, including polyester, but lacks disclosing that the first layer is treated with a sulfonic acid material.  
On the other hand, Jain discloses adding a sulfonic acid material to a fabric for protecting a person or something enclosed by the fabric from chemicals, as disclosed in paragraph 0020 and claim 53.  
It would have been obvious to treat the outer or first layer of Rabson with a sulfonic acid material, as taught by Jain, because doing so would provide the benefit of protecting the cushion enclosed by the fabric of the first layer from chemicals.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

10. The slipcover of claim 8, wherein the first layer is treated with a sulfonic acid material (in accordance with the statement of obviousness above).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) and Wakeman (US 2016/0107552) as applied to claim 8, and further in view of Triglia (US 2019/0159603).
Rabson and Wakeman show and disclose the details set forth in the rejections above, including disclosure that the seat cover can be used for non-four legged chairs such as benches, but lacks showing the specifics of how such a cover might be connected to the non-four legged chair.   
On the other hand, Triglia shows a cover for a weight bench and a means for attaching the cover that includes a resilient band in a peripheral edge that forms a convex three-dimensional structure that closely and removably receives a furniture cushion.  
It would have been obvious to add the elastic trim to a periphery of the seat cushion cover of Rabson, as taught by Triglia, because doing so would provide the benefit of enabling attachment to non-four legged chairs in addition to other chairs that might be well adapted for either the elastic trim taught by Triglia or the straps of Rabson.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

11. The slipcover of claim 8, wherein the slipcover is a concave three-dimensional object having an elastic trim to closely and removably receive the furniture cushion, or a draw string about a periphery to closely and removably receive the furniture cushion (in accordance with the statement of obviousness).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of Wakeman (US 2016/0107552) as applied to claim 8, and further in view of Williams (US 2012/0315436).
Rabson and Wakeman show and disclose the details set forth in the rejections above, including disclosure of a seat covering material for engagement by a seat occupant, but lacks showing a cushioning layer attached to the covering material on a side of the covering material adapted to be between the covering material and the rest of the chair.   
On the other hand, Williams shows in Figures 1-2 and described in paragraphs 0014 and 0015 a covering material comprising leather 1110 for engagement by a seat occupant, and further discloses additional layers attached to an underside or backside of the covering material and held by binders such as adhesives 1410 and 1510 to provide cushioning.  Williams further discloses that the other layers 1210 and 1310 are for cushioning. 
It would have been obvious to add one or more layers to an underside of the composite of the first and second layers of Rabson (i.e., on an underside of the second layer of Rabson) by air laying a polymeric material held by a binder, as taught by Williams, because doing so would provide the benefit of adding at least one cushioning layer beneath the first and second layers in the cushion cover of Rabson.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

12. The slipcover of claim 8, further comprising a third layer attached to the second layer opposite the first layer, with the third layer comprising air-laid polymeric material held together by means of a binder to serve as a cushioning agent (in accordance with the statement of obviousness above).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of Gardner (US 2015/0292231).
Rabson shows and disclose the details set forth in the rejections above, including the first layer of a hydrophobic material, including polyester, but lacks fabricating the first layer from waxed cotton.   
On the other hand, Gardner discloses a variety of water resistant or waterproof materials, including polyester, and which can be considered functional alternatives or functional equivalents to each other.  One of the alternatives or functional equivalents listed by Gardner is “waxed cotton”. 
It would have been obvious to fabricate the outer or first layer of Rabson from waxed cotton, as taught by Gardner because doing so would provide the benefits of these materials such as being natural materials, yet resisting penetration of moisture into the cushion.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

17. The slipcover system of claim 13, wherein the first layer of each slipcover is fabricated from waxed cotton (in accordance with the statement of obviousness above).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of Burriss (US 2017/0354269).
Rabson and Wakeman show and disclose the details set forth in the rejections above, including the first layer of a hydrophobic material, but lacks including cotton and microfibers in the first layer.   
On the other hand, Burriss discloses a cover for a cushion, in the form of a mattress, and where the cover includes an outer layer with cotton and polyester, and discloses that the top lay can comprise polyester microfiber, as set forth in paragraphs 0031 and 0036.  
It would have been obvious to provide the outer or first layer of Rabson with cotton and polyester microfibers, as taught by Burriss because doing so would provide the benefits of these materials such as resisting penetration of moisture into the cushion by the polyester microfibers and also provide a known comfortable feel by the cotton, which is beneficial adjacent the skin of a seat occupant where the first layer resides.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

19. The slipcover system of claim 13, wherein the first layer of each slipcover is a textile formed from a plurality of yarns comprising cotton yarns and microfiber yarns (in accordance with the statement of obviousness above).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of Triglia (US 2019/0159603).
Rabson and Wakeman show and disclose the details set forth in the rejections above, including disclosure that the seat cover can be used for non-four legged chairs such as benches, but lacks showing the specifics of how such a cover might be connected to the non-four legged chair.   
On the other hand, Triglia shows a cover for a weight bench and a means for attaching the cover that includes a resilient band in a peripheral edge that forms a convex three-dimensional structure that closely and removably receives a furniture cushion.  
It would have been obvious to add the elastic trim to a periphery of the seat cushion cover of Rabson, as taught by Triglia, because doing so would provide the benefit of enabling attachment to non-four legged chairs in addition to other chairs that might be well adapted for either the elastic trim taught by Triglia or the straps of Rabson.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

20. The slipcover system of claim 13, wherein each slipcover defines a concave three- dimensional object having an elastic trim or a draw string to closely and removably receive the furniture cushion  (in accordance with the statement of obviousness).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabson (US 2011/0272981) in view of that which is well-known.
Rabson and shows and discloses the details set forth in the rejections above, including disclosure of multiple slipcovers in the instances shown in Figure 3 of Rabson, but lacks showing a third slipcover configured to fit closely over a frame of the item of furniture and to have first and second cushions placed atop the third slipcover. 
On the other hand, the examiner takes Official notice that it is well-known to cover a seat with its frame by one more extensive slipcover and to cover overlying pillow(s) or cushion(s) with separate slipcover(s).  
As such, it would have been obvious to provide a more extensive one of the slipcovers taught by Rabson to cover each of the seats with its respective frame, and to place a respective cushion covered by respective slip cover atop each of the seats shown in Figure 3 of Rabson because doing so would provide the benefit of protecting both the seat with its frame and a respective cushion with its own slipcover atop the more extensive slip cover for greater and more extensive protection.  The seats with more than one slipcover also improve the appearance of the seats by matching the patterns on the overall seat with the patterns of the individual cushions placed atop the more extensive slipcovers.   

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

21. (New) The slipcover system of claim 13, further comprising:
a third slipcover configured to fit closely over a frame of the item of furniture, under the first and second cushions (in accordance with the statement of obviousness above), wherein the third slipcover also comprises: 
a first layer fabricated from a water-resistant textile sheeting (Figures 1-3 and paragraph 0020), 
a second layer fabricated from a waterproof layer (Figures 1-3 and paragraph 0020), 
the first layer serves as an outer surface, while the second layer is attached to the first layer and is configured to reside between the first layer and the frame of the item of furniture (paragraph 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636